Citation Nr: 1440416	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $14,616.00. 

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active service from June 1965 to August 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a March 2012 decision by the VA Committee on Waivers and Compromises of the Debt Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

In August 2014, prior to the promulgation of a decision in the appeals, the Veteran submitted a written withdraw of the appeals as to the issues of entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits and entitlement to a rating in excess of 30 percent for coronary artery disease.


CONCLUSIONS OF LAW

1. The appeal of entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits is dismissed. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The appeal for entitlement to a rating in excess of 30 percent for coronary artery disease is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204(c) (2013).

In this case, an August 2011 rating decision granted service connection for ischemic heart disease (coronary artery disease) associated with herbicide exposure and assigned an initial 100 percent rating effective May 30, 1995, and a 30 percent rating from January 1, 1996.  In November 2011, the Veteran submitted a notice of disagreement with the rating decision specific to the 30 percent rating assigned for as of January 1, 1996.  He perfected an appeal of that issue in March 2013.  In a March 2012 administrative decision, the VA Debt Management Center issued a denial of a waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $14,616.00.  The Veteran filed a notice of disagreement with that decision later that same month, and perfected an appeal in May 2012.

In written correspondence received at the Board in August 2014, the Veteran requested to withdraw the appeal of "all issues on appeal."  Therefore, the issues of entitlement to a waiver of recovery of an overpayment and entitlement to a rating in excess of 30 percent for coronary artery disease.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  As the Veteran has withdrawn the appeals, there remains no allegation of errors of fact or law for appellate consideration concerning the issue.  The Board, therefore, has no jurisdiction to review the appeals and the appeals are dismissed.





ORDER

The appeals are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


